Citation Nr: 0209072	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-33 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or due to being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The veteran is neither blind nor a patient in a nursing 
home.

2. The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living.

3. The veteran has no service-connected disabilities and is 
in receipt of a permanent and total rating based upon non-
service-connected disabilities, but it is not shown that 
he has a separate disability or disabilities independently 
ratable at 60 percent or more or that he is substantially 
confined to his immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
a need for regular aid and attendance or being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2001); 
66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested special monthly pension (SMP) 
based on being housebound.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).  But see Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in September 1998 
fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to SMP.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  This case turns upon 
the veteran's medical condition, and it is apparent that the 
evidence before the Board contains records of his treatment 
by both VA medical personnel and private practitioners.

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in September 
1998 that are described below satisfied this obligation.  
Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for SMP.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

VA medical records, dated from November 1993 to December 
1997, are associated with the claims folder and reflect the 
veteran's complaints of leg, back, and hip pain and weakness, 
diagnosed as degenerative joint disease.  He was also treated 
for an umbilical hernia.  A December 1993 Physician's 
Statement, signed by J.C., M.D., diagnosed osteoarthritis 
with spinal cord involvement and resultant left hip flexor 
weakness.  The physician was unable to determine how long the 
veteran was to be disabled if surgery were recommended.
.
A review of the record reveals that, in a June 1994 
determination, the RO denied the veteran's claim of service 
connection for arthritis of both legs, but granted a 
permanent and total rating for the purpose of non-service-
connected disability pension.  The veteran's non-service-
connected disabilities at that time consisted of arthritis of 
both legs, assigned a 20 percent evaluation; and an umbilical 
hernia, assigned a noncompensable (zero percent) evaluation.  
At that time, the veteran, who was 61 years old, indicated 
that he had a 10th grade education and had last worked in 
October 1992, as a driver.  He also indicated having had 
colon cancer in 1993, although it was noted that there was no 
medical evidence of this disability.

A December 1994 VA medical record indicates that a magnetic 
resonance image (MRI) of the veteran's back showed lumbar 
stenosis at L2, L3 to 8 millimeters, caused by joint/disc 
ligamentous hypertrophy.  It was noted that the veteran was 
not interested in surgery at the time, but wished to be 
followed by VA.  A September 1995 VA progress note indicates 
that he was doing well after umbilical hernia repair in 
August 1995.

VA treatment records indicate that, in September 1996, the 
veteran was seen for evaluation of his postoperative 
umbilical hernia repair, and believed that the hernia had 
returned.  It was noted that he had undergone hernia repair 
in August 1995.  Examination revealed that the veteran's 
umbilicus was normal, with no hernias.  The diagnosis was 
status post umbilical hernia.  In February 1997, the veteran 
was treated for eczema on his hands and, in June 1997, he was 
seen for hypertrophic eczema of both hands, treated with 
medication.

The veteran submitted an application for SMP benefits in June 
1997.  In September 1997, the RO denied the claim.  His non-
service connected disabilities at that time consisted of 
arthritis of both legs, assigned a 20 percent evaluation, and 
umbilical hernia and hypertrophic eczema, each assigned 
noncompensable evaluations. 

A December 1997 VA medical record reflects the veteran's 
complaints of intermittent left hip and leg pain to the left 
heel for the past three years.  There was fair range of 
motion, with good sensation in the lower extremities and no 
tenderness.  The impression was low back pain and 
radiculopathy.


Also in December 1997, the veteran submitted his substantive 
appeal and several medical records, some duplicative of those 
previously received.  He submitted a November 1993 Statement 
of Patient's Treatment, signed by a VA physician, that 
includes diagnoses of umbilical hernia and arthritis of both 
knees.  It was noted that the veteran was being treated at 
the VA medical center rheumatology clinic, and his prognosis 
and employability could not be determined at the time.  A 
February 1994 Statement of Patient's Treatment, signed by a 
VA physician, reflects diagnoses of umbilical hernia; 
degenerative joint disease, knee; and left hip flexor 
weakness, thought possibly secondary to another disorder; and 
that a work-up was in progress.  The expected length of the 
veteran's unemployability was undeterminable.  A May 1994 VA 
Statement of Patient's Treatment diagnosed osteoarthritis and 
spinal stenosis, and his prognosis was considered fair.  An 
August 1994 VA Statement of Patient's Treatment indicates 
that the veteran would be unable to work until reevaluation 
in November 1994. 

In September 1998, the veteran, noted to be 65 years old, 
underwent VA examinations for aid and attendance or being 
housebound.  A general medical examination report indicates 
that the veteran was examined regarding his general 
condition, hiatal hernial, and eczema.  The VA examiner 
reviewed his medical records and noted that the veteran had a 
history of umbilical hernia repair in 1995.  The report 
further notes that the veteran was seen by VA in June 1997 
and diagnosed with hypertrophic eczema of both hands, given a 
prescription for Lidex, and seen again, in March 1998, when 
the hand eczema was said to be markedly improved.  

According to the examination report, as to aid and 
attendance, the veteran drove to the hospital from his home 
in Grand Prairie and was unaccompanied.  He was not 
hospitalized at the time, and not confined to his home.  The 
veteran's best-corrected vision was 20/60 in his right eye, 
20/80 in his left eye, and 20/50 in both eyes.  He had very 
thick lenses.  The veteran was capable of managing his own 
affairs and would be able to protect himself against hazards 
of daily living.  He complained of occasional dizziness and a 
slight balance problem, for which he walked with a cane to 
steady his gait.  He denied bowel or bladder incontinence.  
His memory appeared to be very good.  He reported that he 
performed most all of his self care except for house 
cleaning, cooking, and other chores that were performed by 
his roommate.  He lived in a ground floor apartment with only 
one step to maneuver to enter and exit his apartment.  The 
veteran had private patios in the front and back where, when 
the weather permitted, he was able to go out and walk or sit 
on the patio.  He was capable of feeding and shaving himself 
and using the toilet.  He was capable of ambulating and used 
a cane to steady his gait.  The veteran said he could 
possibly walk one-half bock, then would become very tired and 
his legs would bother him.  He complained of chronic back 
pain.  He indicated that he left the house about every other 
day.  He drove to the grocery store, approximately a mile and 
one half away, or to the Post Office, that was several miles 
from his home.  He occasionally went out to eat, but did not 
go to movies or church or similar places because he was 
unable to sit for a prolonged period of time.  The veteran 
spent his time watching television, or listening to the radio 
or working with his stamp or coin collection.  He went to bed 
at ten and was up at five-thirty in the morning.  He ate 
three meals a day prepared by his friend, and napped for 
several hours in the afternoon.

Examination findings revealed that the veteran walked without 
a cane but used it to steady his gait.  He had numerous 
absent teeth.  His thyroid was not palpable.  His chest 
measured 43 inches at inspiration and 411/2 inches at 
expiration.  His lungs were clear to auscultation.  His heart 
rate was 84 per minute and his blood pressure was 120/80.  
Abdominal examination revealed a three-inch horizontal scar 
across the area of the umbilicus from the previous hernia 
repair.  The veteran did have diastasis recti.  Examination 
of the skin revealed slight thickening of the skin of both 
palmar surfaces, but no acute lesions.  There was a small 
keratosis at the top of his right ear, that was going to be 
treated soon.  Diagnoses included: general physical 
examination not remarkable; arthritis multiple joints (see 
orthopedic examiner's report); post-operative status repair 
of umbilical hernia; hypertrophic eczema of palmar surface 
both hands; diagnosed and treated at Dallas VA hospital 
dermatology clinic, with marked improvement; and small 
actinic keratosis at the top of the right ear, to be treated 
in the near future.

The veteran also underwent VA orthopedic examination in 
September 1998.  According to the examination report, he gave 
a history of familial arthritis.  His joint and back pain had 
begun in 1979, and he said he had difficulty with his eyes.  
He reported morning stiffness that cleared rather quickly, 
and denied a history of any particular joint swellings.  The 
veteran's major complaint was primarily in his lower back and 
pain and numbness in his legs.  If he walked very far, he got 
numbness in his legs that was relieved by sitting down or 
bending forward.  The examiner noted that the veteran 
produced medical records indicating he had osteoarthritis 
with spinal cord involvement, with resultant left hip flexor 
weakness.  The records also indicated fibrositis, 
degenerative joint disease of his knee, osteoarthritis and 
spinal stenosis, and awaiting surgical evaluation, and that 
the veteran was evaluated in the rheumatology clinic.  

Examination findings revealed that the veteran was right-
dominant, and walked very slowly with a cane in his right 
hand.  The veteran said he was not currently working and was 
physically unable to work, and did not drink alcohol.  He was 
able to partially remove his clothing without difficulty.  He 
moved around the examining room without the use of his cane 
and without any noticeable limp.  He was able to get in and 
out of the examining room chair and up on the examining room 
table without difficulty.  He said he did not walk very far, 
and that he was essentially housebound.  

Further, spinal examination demonstrated normal contours.  
There was hypersensitivity to palpation of the lumbar spine.  
Lumbar flexion was to 75 degrees, lumbar extension was to 25 
degrees, left and lateral lumbar flexion was to 20 degrees, 
and left and right lumbar rotation was to 30 degrees.  The 
veteran's patella, Achilles, and plantar reflexes were 
physiologically and bilaterally equal.  There were no 
dermatomal neurosensory deficits and no myotomal 
neuromuscular deficits.  Straight leg raising was to 80 
degrees, bilaterally.  Examination of the hips showed the 
veteran abducted his hips to 40 degrees, bilaterally, and 
then expressed pain.  He adducted his hips to 30 degrees, 
bilaterally.  He externally rotated his hips to 40 degrees, 
bilaterally and internally rotated his hips 20 degrees, 
bilaterally.  He flexed his hips 110 degrees, bilaterally.  
The examiner noted that he "really tried to see if I could 
find any weakness in [the veteran's] hip flexors", but "I 
cannot pick that up clinically."  The veteran had give-way 
phenomena of the left hip flexors, but the examiner found no 
true myotomal weakness, clinically.  Extension was to 0 
degrees in his hips, bilaterally.  He had slight effusion in 
the right knee, none in the left knee, and there was no knee 
instability.  There was no abnormal Lachman or MacMurray 
maneuver in either knee.  There was no true crepitus in the 
left knee, and minimal crepitus in the right knee.  There was 
slight resistance to range of motion in the right knee.  
There was full extension, bilaterally, and 140 degrees of 
further flexion, bilaterally.  The ankles extended 20 
degrees, plantar flexed to 50 degrees, inverted to 40 degrees 
and extended to 20 degrees, bilaterally.  The veteran had 
congenital hereditary pes planus, bilaterally.  He had no 
deformity of his toes or evidence of deformity or arthritis 
in his toes.  

Additionally, there was normal thoracic expansion.  He had a 
negative Schober's test.  There was slight discomfort with 
cervical motion and slight tenderness to palpation.  Cervical 
extension was to 30 degrees and flexion to 40 degrees; left 
and right lateral cervical flexes to 20 degrees; and cervical 
rotation left and right to 40 degrees.  His biceps, triceps, 
and brachioradialis reflexes were physiologic and bilaterally 
equal.  There were no sensory or muscular deficits in the 
upper extremities.  The veteran elevated both shoulders 140 
degrees, bilaterally, in abduction and flexion.  He extended 
both shoulders 60 degrees, internally, and externally rotated 
both shoulders 80 degrees and adducted both shoulders 40 
degrees.  Both elbows extended to 0 degrees and flexed to 140 
degrees.  Both forearms supinated and pronated to 90 degrees.  
Both wrists extended and flexed to 60 degrees, with ulnar 
deviation to 40 degrees and radial deviation to 20 degrees.  
His carpometacarpal (CMC) joints had crepitation, 
bilaterally.  His metacarpophalangeal (MCP) joints and 
interphalangeal joints had normal range of motion.  The VA 
examiner said that, "in spite of the crepitation in [the 
veteran's] CMC joints, bilaterally, he does have normal range 
of motion in those joints.  It is important to note that this 
veteran demonstrates no evidence of joint contractures.  He 
had no evidence of disuse atrophy.  He has no evidence of 
dysthermia."  Further, it was noted that, other than his 
right knee, the veteran had no swelling or effusion or 
discolorations.  The veteran had no significant Heberden's 
nodes, Bouchard's nodes, rheumatoid nodules, keno-synovitis 
or evidence of gouty tophus.  

The clinical impression was spinal stenosis, lumbar, 
spondylosis cervical, thoracic and lumbar, osteoarthritis 
primary familial affecting his spine and right knee (see 
pelvic X-rays for any evidence in his hips) and rotator cuff 
syndrome shoulders, bilaterally.  The VA examiner noted that 
X-rays were ordered of the veteran's pelvis, right knee, and 
cervical and lumbar spine to demonstrate the spondylosis or 
osteoarthritis, but not the thoracic spine, to avoid 
excessive radiation.  It was noted that, clinically, the 
veteran would have arthritis in his entire spine and the 
thoracic spine would show it.  He demonstrated painful 
demeanor in his use of his cane and his slow gait.  He had 
pain with motions at their maximums, as noted above.  The 
examiner described the symptoms as mild or moderate regarding 
painful demeanor.  X-ray reports showed cervical kyphosis, 
normal alignment and degenerative disc disease, lumbar 
levoscoliosis, and anterior wedging at L1 and L2, with no 
abnormality noted at the hip and sacroiliac joints.  Nothing 
acute was reported on the X-rays of the right knee.

III.  Analysis

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
an increased rate of pension.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  Id.  Determinations as to 
factual need for aid and attendance must be based upon actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352; see Turco v. Brown, 9 Vet. App. 222 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

On the foregoing record, it is clear that the veteran is not 
a patient in a nursing home, as he currently resides with his 
roommate in their ground floor apartment.  Likewise, he is 
not blind or nearly so as he continues to drive his car.  
Furthermore, the record does not reflect that the veteran is 
unable to dress or undress himself, to keep himself 
ordinarily clean and presentable or to attend to his daily 
needs.  The record also does not reflect that the veteran 
requires any assistance with the adjustment of any prosthetic 
or orthopedic appliances and the evidence does not show that 
he is incapable of feeding himself.  Similarly, there is no 
evidence showing an inability by the veteran to attend to the 
wants of nature; or, an incapacity that requires care and 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  In light of the 
foregoing, the Board finds that he has not shown that he 
meets the criteria contemplated for the award of aid and 
attendance benefits and, accordingly, his appeal in that 
regard must be denied.  

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it was previously noted that a claimant 
may qualify for those benefits if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
passed upon unemployability under 38 C.F.R. § 4.17), the 
claimant has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or he is permanently housebound by reason of 
disability or disabilities.  This latter requirement is met 
when the claimant is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and when it is reasonably 
certain that the disability or disability and resultant 
confinement will continue throughout his or her lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

In this case, the veteran has not been rated 100 percent 
disabled due to any single disability.  He has been rated as 
20 percent disabled due to arthritis of both legs. See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  Under the 
applicable diagnostic code in the Rating Schedule, a 20 
percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  The most recent X-rays taken in 1998 showed arthritis of 
the spine, with cartilaginous calcification in his right 
knee, and no hip abnormality.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, 207 (1995), where the court held that 
evaluation of a (service-connected) disability involving 
musculoskeletal impairment requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  However, the Board would point out that the 
most recent VA orthopedic examination findings showed no more 
than minimal loss of range of motion under the applicable 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261, 5290, 5292 (2001).  Furthermore, even if the 
DeLuca criteria were applicable, the clinical evidence from 
the 1998 VA orthopedic examination specifically indicates 
that the veteran demonstrated painful demeanor in his use of 
his cane and slow gait with pain on motions at their 
maximums, but the symptoms were described as only "mild or 
moderate" regarding the painful demeanor.  Accordingly, an 
increased evaluation would not be warranted for the veteran's 
non-service-connected arthritis of both legs upon 
consideration of the aforementioned factors. 

In addition to the arthritis, the veteran also underwent 
surgery for an umbilical hernia, evaluated as noncompensable 
under Diagnostic Code 7339, pertaining to postoperative 
ventral hernia.  38 C.F.R. § 4.114, Diagnostic Code 7339 
(2001).  Postoperative wounds that are healed with no 
disability and belt indicated are evaluated as 
noncompensable.  Id.  A 20 percent evaluation is assigned for 
a small hernia that is not well supported by belt under 
ordinary conditions or a healed ventral hernia, or post 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Id.  The most recent 
medical evidence does not indicate that a 10 percent 
evaluation is warranted for the veteran's umbilical hernia.  
The veteran's recent medical records indicate that he 
underwent umbilical hernia surgery in August 1995 and was 
described as "healing well" in September 1995.  In 
September 1996, a VA record notes that his umbilicus was 
normal, with no hernias.  Thus, there is simply no evidence 
comporting with the criteria required for a compensable 
evaluation under Diagnostic Code 7339.

As to the veteran's hypertrophic eczema, the RO assigned a 
noncompensable evaluation under Diagnostic Code 7899-7806.  
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2001).  Under 
that diagnostic code for evaluating eczema, a 50 percent 
evaluation is provided with ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant symptoms.  Id.  A 
30 percent evaluation is warranted with exudation or constant 
itching or marked disfigurement.  Id.  A 10 percent 
evaluation is warranted with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
Id.  Slight, if any, exfoliation, exudation or itching, if on 
an exposed surface or small area, warrants a noncompensable 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The most recent medical evidence does not reflect that a 10 
percent evaluation is warranted for hypertrophic eczema.  
Medical records dated in June 1997 indicate that the veteran 
was diagnosed with hypertrophic eczema of both hands, for 
which mediation was prescribed.  When seen again in March 
1998, the hand eczema was said to be markedly improved.  In 
sum, the recent medical evidence is negative for symptoms 
comporting with the criteria required for a compensable 
evaluation under Diagnostic Code 7806.  

The Board notes that no additional non-service-connected 
disabilities are apparent from the record, nor has the 
veteran specifically mentioned any additional conditions.  
Accordingly, the schedular requirements of 38 C.F.R. § 3.351 
are not met.  See 38 C.F.R. § 4.25 (2001).

Furthermore, the evidence fails to show that the veteran is 
substantially confined to his dwelling and the immediate 
premises, although he has contended otherwise.  It was noted 
at the September 1998 VA examination that the veteran drove 
himself to the hospital for the examination and was 
unaccompanied.  He also told the VA examiner that he 
regularly drove to the grocery store and Post Office and 
occasionally went out to eat.  All of these facts are 
inconsistent with the veteran's being confined to his 
dwelling or immediate premises.  Thus, the Board concludes 
that the criteria for an award of special monthly pension 
based on housebound status are not met  

Finally, the Board observes that, according to an October 
1994 record from the Social Security Administration (SSA), 
the veteran's Supplemental Security Income (SSI) payments 
were increased because he was declared disabled as of August 
1992.  While the complete medical records considered by the 
SSA in reaching its determination are not in the claims 
folder, the Board notes that the RO considered the veteran's 
disabilities and recognized his inability to work in its June 
1994 award of a permanent and total rating for pension 
purposes.  However, an award of SMP must be based upon 
current medical evidence, rather than on records reflective 
of earlier physical disability.


ORDER

Special monthly pension due to being housebound or in need of 
regular aid and attendance is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

